DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a lighting device in claim 1, particularly in combination with an organic material layer including:
A first light emitting layer and a second light emitting layer, wherein the first wavelength is in a range of between 630 nm to 700 nm and the second wavelength is in a range of more than 700 nm to 1000 nm or less, and wherein the second light emitting layer includes a first dopant absorbing the light having the first wavelength and emitting the light having the second wavelength; or 
A lighting device in claim 7, particularly in combination with an organic material layer including a first light emitting layer and a second light emitting layer, wherein the first wavelength is in a range of between 630 nm to 700 nm and the second wavelength is in a range of more than 700 nm to 1000 nm or less, and wherein the first light emitting layer is disposed in a first area and the second light emitting layer is disposed in a second area not overlap with the first area.  
For example, Park (US 2017/0149006 A1), previously cited as the closest prior art of record, was discussed for teaching the claimed lighting device including, but not limited to, the first and second light emitting layers of the organic material layer (See the Office Action mailed on 09/30/2021).  Oh (US 2001/0048703 A1) also teaches a lighting device comprising a first light emitting diode 110 emitting a wavelength of 650 nm and a second light emitting diode 120 emitting a wavelength of 780 nm (fig. 4 and paragraphs 37-38).  However, there is no obvious reason to combine the teachings of Park and Oh.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANIEL WHALEN/
Primary Examiner, Art Unit 2829